Citation Nr: 1713878	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  07-24 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for cartilage tear of the right knee.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities ("TDIU").


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active duty service from June 1979 through October 1980. 

This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions rendered by the Department of Veterans Affairs ("VA") Regional Office ("RO") in North Little Rock, Arkansas in December 2005 and Nashville, Tennessee in January 2015.  

The Veteran testified at a May 2009 Board videoconference hearing, held before a Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  

In a February 2011 notice letter, the VA informed the Veteran that the Veterans Law Judge who conducted the May 2009 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.207.  Therefore, the Veteran was offered a new hearing.  The Veteran was subsequently scheduled for a new videoconference hearing in October 2015.  Notice was sent to the Veteran, alerting him of this scheduled hearing, in a letter dated August 2015.  However, the Veteran did not appeal for his October 2015 hearing and did not notify the VA prior to the scheduled hearing that he would not be able to attend.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d).

The Veteran's claim has previously been before the Board.  Most recently, in a December 2015 decision, the Board remanded the issue of entitlement to a TDIU to the AOJ for further development.  However, the Board finds that such development was not substantially completed and that the issue must be remanded to ensure proper development has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to an increased rating for the Veteran's service-connected right knee disability has been raised by the record in an October 2015 Notice of Disagreement.  However, this claim has not been fully adjudicated by the AOJ, and therefore the Board does not have jurisdiction over it.  38 C.F.R. § 19.9(b).  The Board therefore refers this issue back to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  The VA will notify the appellant if further action is required.


REMAND

Right Knee Disability

The Nashville RO issued a rating decision in January 2015 continuing a noncompensable (0 percent) disability evaluation for the Veteran's cartilage tear of the right knee.  The Veteran subsequently submitted a timely notice of disagreement in October 2015 disagreeing with the disability evaluation assigned.  To date, a Statement of the Case has not been issued readjudicating this claim. Accordingly, this issue must be remanded to provide the Veteran with a Statement of the Case addressing the issue. See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238 (1999).

It is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal. The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.

TDIU

Although the Board sincerely regrets the additional delay, the Veteran's claim for TIDU must be remanded before the Board is able to make a determination on the merits.  The Board finds that a remand is necessary to ensure compliance with the Board prior December 2015 remand directives.  See Stegall 11 Vet App. at 271. 

Specifically, the December 2015 remand directed the AOJ to obtain a VA examination in connection with the Veteran's TDIU claim to address the combined effect of his service-connected disabilities on his employability.  The Veteran was subsequently scheduled for updated VA examinations in June 2016 for his service-connected skin condition, right knee disability, right shoulder disability, and right ankle disability.  However, the examination and medical opinion obtained did not fully address the combined impact of all of the Veteran's service-connected disabilities.  Furthermore, the examiner did not include or discuss a history of the Veteran's employment and education, which is necessary in determining the extent of the Veteran's functional limitation from his service-connected disabilities.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; See also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, supra.

In the instant appeal, the evidentiary record contains no information regarding the Veteran's employment history or past education.  Furthermore, no opinion to date has adequately discussed the Veteran's functional limitations, as a result of his service-connected disability, on his ability to secure and follow substantially gainful employment.  While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  See 38 C.F.R. § 4.10;  See also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should issue a statement of the case to the Veteran addressing whether a compensable evaluation is warranted for the Veteran's right knee cartilage tear, including citation to all relevant law and regulation pertinent to this claim. The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302 (b). Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Provide the Veteran with copies of the Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192, and the Veterans Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and ask him to complete and return the forms.   The Veteran should be informed that these or other statements of his education and employment history are essential to his claim, because employment history and education must be considered in his TDIU claim. See 38 C.F.R. § 4.16.  

3.  After completing the above development, the AOJ should obtain a social and industrial survey from an appropriately qualified professional to ascertain the impact of the Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  If a social an industrial survey cannot be conducted, the AOJ should document the file to that effect and schedule the Veteran for another type of examination to address the combined impact of the Veteran's service-connected disabilities on his employability.

In obtaining this opinion, the surveyor should be provided with complete access to the Veteran's claims file, including the June 2016 and June 2013 VA examinations.  The examiner should review the claims files in their entirety prior to offering any opinion or conclusion.

In this report, the surveyor is asked to provide a statement of their qualifications on this matter.  The surveyor is also asked to provide a statement of the functional limitations upon which they founded their opinion, utilizing the relevant medical evidence contained in the claims files. 

The surveyor is then asked to discuss the impact of the relevant functional limitations upon the Veteran's ability to secure and follow substantially gainful employment.  In offering this opinion, the examiner should consider the Veteran's work history and educational background, but the examiner must not consider the Veteran's age in offering this opinion.

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  The report should indicate how the Veteran's service-connected disabilities alone affect his employability. The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  The examiner is then asked to support their opinion with a complete and thorough rationale.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the Veteran's claim for entitlement to a TDIU, on an extraschedular basis.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






